Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1 and 2 rejected under 35 U.S.C. 103 as being unpatentable over Daniel Max et al. (CN204350286U) in view of Todd, Zhang et al. (CN107222810B)
As to Claim 1, Daniel Max teaches a balanced armature receiver (receiver 10 Figures 1A-5) comprising: a housing (14) having an internal volume; a first diaphragm (diaphragm 48) separating the internal volume into a first front volume (front volume 50) and a first back volume (rear volume 52), the first front volume having a first sound outlet (sound tube 25). Regarding the following: the first diaphragm comprising a first paddle movable about a first hinge; a motor disposed in the housing, the motor including an armature mechanically coupled to the first paddle, the first hinge located between opposite ends of the first paddle such that actuation of the armature pivots both ends of the first paddle about the hinge, Daniel Max teaches As noted above, the motor 16 includes an armature 22, a coil 18, and a magnetic support structure 20. The motor 16 also includes at least one magnet 24 that defines a space 26. This coil 18 forms a channel 28. The space 26 defined by the at least one magnet 24 is aligned with the channel 28 formed by the coil 18. Portions of the armature 22 extend through the space 26 and the passage 28. As noted above, the receiver 10 further includes an acoustic device 38. The acoustic device 38 includes a support structure 40 and is disposed in a balanced armature receiver 10 that includes a coil 18, at least one magnet 24, and an armature 22. The support structure 40 is formed with a central opening 42. The acoustic device 38 also includes a plate 44 and the plate 44 is disposed adjacent the central opening 42. A space 46 is formed between the plate 44 and the support structure 40. The acoustic device 38 includes a flexible membrane 48 that covers at least the space 46. The plate 44 and support structure 40 are flexibly coupled together. The plate 44 and the support structure 40 are independent and different from one another. The plate 44 forms a divider that separates the front volume 50 from the rear volume 52. An opening or openings (vents) 54 extend through the diaphragm 48 and the opening 54 operates to allow air to pass between the front volume 50 and the rear volume 52 with resistance. In some aspects, support structure 40, plate 44, and flexible diaphragm 48 are substantially coplanar. See at least page 2, [0008]-[0010] under “ Detailed ways”. Daniel Max does not explicitly teach “…paddle is movable about the first hinge… the first hinge located between opposite ends of the first paddle such that actuation of the armature pivots both ends of the first paddle about the hinge.” However, Todd Zhang in related field (balanced armature receiver) teaches Please refer to FIG. 2 to FIG. 3. an acoustic receiver according to an embodiment of the present invention includes: a housing 10 having an acoustic output port; a diaphragm 20 (diaphragm); A paddle of a chevron rib structure, a frame 21 surrounding the vibrating wing 22, and a hinge 23 connecting the vibrating wing 22 to the frame 21 ), And a membrane (membrane, not shown) that bridges the gap that separates the vibrating wing 22 from the frame 21; the diaphragm 20 is disposed in the casing 10 and separates the casing 10 The front cavity 11 and the rear cavity 12; the front cavity 11 is acoustically coupled to the output port 111; a motor provided in the rear cavity 12. See at least page 4, [0004] and in this embodiment, the vibrating wing 22 is connected to the frame 21 through a hinge 23, and the frame 21 may be fixed to the casing 10, thereby fixing the position of the diaphragm 20. The vibrating wing 22 is movable relative to the frame 21 through a hinge 23. Specifically, the hinge 23 may be bent when the vibrating wing 22 is moved, thereby causing the vibrating wing 22 to vibrate. In another embodiment, the hinge 23 may also have a pivot axis, and the pivot axis may be parallel to the width direction of the vibrating wing 22, and the vibrating wing 22 may rotate around the pivot axis, and its rotation direction is perpendicular to the pivot axis. In a preferred embodiment, the hinge 23 may be integrated with the vibrating wing 22 and the frame 21, that is, the structure (the vibrating wing 22, the frame 21, and the hinge 23) when the diaphragm 20 does not have a thin film may be integrally formed. structure. At this time, the vibrating wing 22, the frame 21, and the hinge 23 are a single integrally formed element, and the diaphragm 20 can be formed by providing the thin film on the single integrally formed 

As to Claim 2, Daniel Max in view of Todd Zhang teaches the limitations of Claim 1, and the first hinge located closer to one end of the first paddle than the other end thereof, wherein a majority of the first paddle moves in a direction opposite to force applied to the first paddle by the armature, Todd Zhang teaches the hinge 23 may be bent when the vibrating wing 22 is moved, thereby causing the vibrating wing 22 to vibrate. In another embodiment, the hinge 23 may also have a pivot axis, and the pivot axis may be parallel to the width direction of the vibrating wing 22, and the vibrating wing 22 may rotate around the pivot axis, and its rotation direction is perpendicular to the pivot axis. See at least page 5, [0002].

Allowable Subject Matter
1.	Claims 3-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
2. Claim 18-21 are allowed.
the first diaphragm comprising a first paddle movable relative to a torsional hinge and the second diaphragm comprising a second paddle movable relative to a cantilever hinge; a motor disposed in the housing , the motor including an armature operatively coupled to the first paddle and to the second paddle, the torsional hinge positioned such that a majority of the first paddle moves about the torsional hinge in a direction opposite a force applied to the first paddle by the armature, and the cantilever hinge positioned such that a majority of the second paddle moves in a same direction as the force applied to the second paddle by the armature.”
4.		Independent Claim 21, identifies  a uniquely distinct feature of “….the first diaphragm comprising a first paddle movable relative to a torsional hinge and the second diaphragm comprising a second paddle movable relative to a cantilever hinge; a motor disposed in the housing or the second back volume, the motor including an armature operatively coupled to the first diaphragm and to the second diaphragm, the torsional hinge positioned such that a majority of the first paddle moves about the torsional hinge in a direction opposite a force applied to the first paddle by the armature, and the cantilever hinge positioned such that a majority of the second paddle moves in a same direction as the force applied to the second paddle by the armature.” The prior arts fails to anticipate or render the independent claims obvious. 

Response to Arguments
Applicant's arguments filed 01/03/2022 have been fully considered but they are not persuasive. Regarding claim 1, the applicant asserts that Todd Zhang the first hinge located between opposite ends of the first paddle such that actuation of the armature pivots both ends of the first paddle about the hinge.” The applicant asserts that hinges 23 is positioned on the shorter side of the vibration wing 22 that is the longitudinal end of the paddle 22, therefore the hinges are located on one side of the paddle 22 and not opposite ends. See at least page 7 of the applicant’s arguments.  The examiner respectfully disagrees. Todd Zhang teaches the hinge 23 may also have a pivot axis, and the pivot axis may be parallel to the width direction of the vibrating wing 22, and the vibrating wing 22 may rotate around the pivot axis, and its rotation direction is perpendicular to the pivot axis, thus teaching the paddle pivots around the pivot axis of the hinge that is parallel to the width direction and thus located between the opposite ends of the paddle. Thus, the rotation axis of the paddle is opposite to the pivot axis as recited in claim 2, and the applicant’s arguments on page 7, asserts that the paddle 22 would move in the same direction as the pin 70 since the hinges 23 are located only on one end of the paddle. The examiner respectfully disagrees and the rejection is therefore maintained. 
Prior art 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dayton (US20150373456) teaches on [0068] and [0069] 0068] Referring now to FIGS. 2A-2F, one example of a diaphragm assembly 200 is described. The diaphragm assembly 200 includes torsional hinges 201 a drive rod opening or hole 202, a flexible membrane (annulus) 203, a paddle 204, a paddle stiffening member 205, and a support member 206. A gap 212 is formed between portions of the support member 206 and the paddle 204.
.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA JOSHI whose telephone number is (571)270-7227. The examiner can normally be reached 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNITA JOSHI/           Primary Examiner, Art Unit 2651